AO 2458 (CASDRev. 08/ 13) Judgment in a Criminal Case for Revocations


                                  UNITED STATES D ISTRICT Co
                                          SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                               JAN 0 7 2019

             UNITED ST ATES OF AMERICA                               JUDGMENT I N A


                               v.
                   ADAN MONTIEL (1)                                     Case Number:            11 CR0784-W

                                                                     Jennifer Coon
                                                                     Defendant's Attorney
REGISTRATION NO.               68609198
o-
THE DEFENDANT:
IZI Admitted guilt to violation of allegation(s) no.       One

D was found guilty in violation of allegation(s) No.      ~~~~~~~~~~~~~
                                                                                                        after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation
            1                     nvS, Failure to report to USPO (US Probation Office) upon re lease from custody




    Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
         IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
 material change in the defendant's economic circumstances.

                                                                     January 7. 2019



                                                                      HON. Thomas J.              Ian
                                                                      UNITED STA!           I    DISTRICT JUDGE




                                                                                                                        11CR0784-W
AO 2458 (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

DEFENDANT:                ADAN MONTIEL (1)                                                         Judgment - Page 2 of 2
CASE NUMBER:              1ICR0784-W

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 SEVEN (7) MONTHS




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D    at                              A.M.
       D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D    on or before
       D    as notified by the United States Marshal.
       D    as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                 UNITED STA TES MARSHAL



                                     By                     DEPUTY UNITED STA TES MARSHAL




                                                                                                          11CR0784-W
